                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

MERANDA M. SMITH            *
                  PLAINTIFF *
V.                          *
                            *
ANDREW SAUL,                *                     CASE NO. 4:18CV00738 SWW
COMMISSIONER OF SOCIAL      *
SECURITY ADMINISTRATION     *
                DEFENDANT *


                                      ORDER
      The Court has reviewed the Recommended Disposition submitted by United

States Magistrate Judge Jerome T. Kearney [ECF No. 12]. No objections have

been filed. After careful consideration, the Court concludes that the

Recommended Disposition should be, and hereby is, approved and adopted in its

entirety as this Court=s findings in all respects. Judgment will be entered

accordingly.

      IT IS THEREFORE ORDERED THAT the Commissioner=s decision is

AFFIRMED, and Plaintiff’s claim is DISMISSED WITH PREJUDICE.

      IT IS SO ORDRED THIS 13TH DAY OF JANUARY, 2020.

                                          /s/Susan Webber Wright
                                          UNITED STATES DISTRICT JUDGE
